Citation Nr: 0821357	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected residual disc excision and laminectomy L5-
S1, left.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the RO.  

The veteran also expressed initial disagreement with the 
noted rating decision with regards to the assigned rating for 
the service-connected hammertoe.  The RO addressed this 
matter in the July 2006 Statement of the Case (SOC).  

However, in his September 2006 Substantive Appeal, the 
veteran indicated that he only wished to pursue the appeal 
concerning the issue of an increased rating for the service-
connected back disability.  Accordingly, the issue of an 
increased rating for the service-connected hammertoe is no 
longer before the Board on appeal.  



FINDING OF FACT

The service-connected residual disc excision and laminectomy 
L5-S1, left is not shown to have been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes lasting at least 6 weeks due to 
intervertebral disc syndrome.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected residual disc excision and 
laminectomy L5-S1, left have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5235-5243 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
June 2005 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In a July 2006 letter, which enclosed with the SOC, the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

In any event, the absence of such notification by VCAA letter 
would not prejudicial in this case.  The veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed June 2005 
rating decision.  Id.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board is aware that the April 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, any such procedural defect does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on the part of the veteran.  The 
notification provided the necessary information such that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in his May 2005 VA examination, November 2005 
Notice of Disagreement (NOD) and September 2006 Substantive 
Appeal, in which the veteran described the effects of the 
service-connected disability on his employability and daily 
life.  These statements indicate the veteran's awareness that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim."  See 
also Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
This showing of actual knowledge satisfies the first and 
fourth requirements of Vazquez-Flores.  

As the veteran makes assertions about the effects of the 
service-connected disability on his employability and daily 
life, the Board finds that the second requirement of Vazquez-
Flores is not applicable.  Accordingly, no further analysis 
in this regard is necessary.  

Finally, the June 2005 rating decision includes a discussion 
of the rating criteria used in this present case.  The 
criteria were further enumerated in the July 2006 SOC.  Thus, 
the veteran was made well aware of the necessary requirements 
for an increased evaluation pursuant to the applicable 
diagnostic code.  Such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a June 1962 rating decision, the RO granted service 
connection for lumbosacral disc syndrome, residuals post 
operative herniated nucleus pulposus.  The RO assigned a 20 
percent evaluation for the disability.  

In an August 1965 rating decision, the RO assigned a 
temporary 100 percent evaluation for the service-connected 
back disorder for a period requiring convalescence after a 
surgical procedure.  The temporary total rating was assigned 
from June 7, 1965 to September 30, 1965, and the 20 percent 
rating resumed beginning in October 1965.  

In a March 1972 rating decision, the RO assigned a temporary 
100 percent evaluation for the service-connected back 
disorder for a period requiring convalescence after a 
surgical procedure.  The temporary total rating was assigned 
from February 3, 1972 to March 31, 1972, and the 20 percent 
rating resumed beginning in April 1972.  

In a February 2004 decision, the RO assigned a temporary 100 
percent evaluation for the service-connected back disorder 
for a period requiring convalescence after a surgical 
procedure.  The temporary total rating was assigned from 
September 27, 2002 to October 31, 2002.  For the period 
beginning November 1, 2002, the RO assigned an increased 40 
percent evaluation for the service-connected back disorder.  

In March 2005, the veteran filed his claim for an increased 
evaluation for the service-connected back disorder.  In the 
now appealed June 2005 rating decision, the RO denied this 
claim for increased evaluation for his service-connected back 
disability.  

From March 2004 to May 2005, the veteran was seen by VA on 
multiple occasions with complaints of low back pain.  During 
his May 2005 VA examination, the examiner noted the history 
of the back disorder.  

The veteran complained of a chronic dull ache in the lower 
back.  He reported that his back would become stiff.  The 
pain and stiffness were aggravated by prolonged sitting or 
drives (times in excess of 1 hour).  Occasionally, he would 
get radicular symptoms in the left leg.  

The veteran reported that the intensity of his back stiffness 
depended on his level of activity.  His back pain was 
increased with repetitive bending.  He could not lift more 
than 20 pounds.  

The occupational impairment was not relevant since the 
veteran was not working.  He was fairly active and was able 
to do his own activities of daily living (ADL).  He had no 
incapacitating episodes of back pain and was not prescribed 
bed rest by his physician.  His back pain was aggravated by 
prolonged sitting, driving, walking and standing.  

On examination, the veteran was in no acute distress.  There 
was a well healed hyperpigmented scar from a previous 
laminectomy that was slightly tender.  There was mild 
tenderness to palpation of the lumbosacral spine.  He had no 
current muscle spasm.  

The veteran had forward flexion from 0 to 30 degrees without 
pain and to 60 degrees with pain; backward extension was from 
0 to 20 degrees with pain beginning at 20 degrees; lateral 
flexion to the right was from 0 to 20 degrees with pain 
beginning at 20 degrees; lateral flexion to the left was from 
0 to 10 degrees with pain beginning at 10 degrees and 
rotation was from 0 to 20 degrees.  

The veteran demonstrated stiffness and pain in the entire 
range of motion.  He had marked stiffness and pain especially 
on backward extension.  After repeated motion he became very 
stiff and any movement was painful.  

The veteran had mild sensory deficit along the left lower 
extremity, particularly between the knee and ankle in the L5-
S1 dermatome that was manifested by some hypoesthesia or 
decreased sensitivity to pin prick.  Otherwise, neurological 
examination was essentially normal.  

The veteran was diagnosed with severe degenerative arthritis 
and degenerative disc diseases of the lumbosacral spine, 
status post multiple surgeries with persistent pain and 
stiffness.  

In this case, the service-connected back disability has been 
assigned a 40 percent evaluation by the RO under former 
Diagnostic Codes 5293.  38 C.F.R. § 4.71a (2002).  

As the veteran's claim for an increased evaluation for his 
service connected back disability was received in March 2005, 
only the revised provisions for evaluating spine disorders 
are for application.  

Beginning on September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007), a 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Effective on September 26, 2003, under revised Diagnostic 
Codes 5235-5242, a 40 percent evaluation is in order for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is in order for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  

The Board has applied the noted criteria to the facts at 
hand.  Given the May 2005 examination findings (flexion of 0-
30 degrees without pain, extension of 0-20 degrees without 
pain, and lateral flexion of 0-20 degrees (right) and 0-10 
degrees (left)), an evaluation in excess of 40 percent for 
the service-connected back disability is not warranted.  

The Board is aware that the veteran had increased pain and 
stiffness with repeated movement.  Even taking into account 
this additional function loss, the service-connected back 
disability is not productive of unfavorable ankylosis of the 
entire thoracolumbar spine.  Thus, assignment of the next 
higher rating is not justified.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5237.  

With regard to an increased rating under the amended 
Diagnostic Code 5243, the Board cannot find that the 
veteran's back disability is productive of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks.  Thus a higher evaluation is 
not warranted based on incapacitating episodes of 
intervertebral disc syndrome.  

Therefore, the Board finds the preponderance of the evidence 
is against assigning an evaluation in excess of 40 percent 
for the service-connected back disability.  



ORDER

An increased rating in excess of 40 percent for the service-
connected residual disc excision and laminectomy L5-S1, left 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


